Case 1:19-cr-00561-LAP Document 215 Filed 11/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee me ee we ee ee ee eee eee ee ee ee eee ee ee eee eee eee xX
‘UNITED STATES OF AMERICA’
-V- 19-CR-561 (LAP)
11-CV-691 (LAK)
STEVEN DONZIGER,
Defendant.
= ous x
NOTICE OF APPEARANCE

RONALD L. KUBY, certifies that he is an attorney duly admitted to

practice in the Courts of the State of New York and the Southern District of New

York, and hereby appears in 19-CR-561 (LAP). COL.

a

Ronald L. Kuby, RK 1879

119 West 23" Street, Suite 900
New York, New York 10011
(212) 529-0223
Ronaldlkuby@gmail.com

 

Dated: New York, NY
November 15, 2020

Via ECF
